We are speaking in the Assembly today, as His Holiness Pope Francis said, as an afterthought. The President of Honduras, Juan Orlando Hernández Alvarado, appeared a few days ago in this Hall, addressing the Sustainable Development Summit (see A/70/PV.5). At this final stage of the debate we are not going to overwhelm the Assembly with long speeches, when so many renowned leaders, speaking on behalf of their States, have already delivered more informed views on the contentious issues that concern us.
All of us who have the singular privilege of using this unique platform in this unique forum, where we
discuss feelings, opinions, criticisms and reflections on the world’s most important issues, are influenced by the places that we come from and our particular perspectives on the world. It could not be otherwise, for we are the products of our origins and environment. It is natural that those of us who come from places of dire deprivation, pressing needs and miserable exclusion, see things differently from those from areas of wealth, abundance, power and superiority. We even differ in how we understand the universal terms of law, justice and equity. It is even true that we can question what is the truth itself, if we are not familiar with another’s perception of the truth.
We all react according to our own reality. How can victims who have to leave their homes and embark on terrible migrations for reasons of extreme poverty or situations of overwhelming violence, in search of a better life and an unclouded future for their loved ones, understand the concept of law and justice in the same way as those who enjoy all possible assurances and opportunities and who do not want their comfort disrupted by inconvenient strangers? Perhaps what we do not see in this dichotomy in the interpretation of essential human values is that there can be no peace or security for anyone unless there is peace and well- being for all. There is no stone wall, no human law, no physical obstacle that can contain the movement of human beings being compelled by the right to life.
Of course, it is our homelands that we belong to and that our hearts return to, our inalienable lands with their tears and smiles, setbacks and celebrations, hardships and riches, boundaries and expanses, reservations and dreams, gaps and opportunities. We all want to be born and die in our homelands. But for many, the cradle can sometimes also be the fence that limits us and constrains our yearning for the possible. The shadows of fear created by insecurity and the struggle for survival provoked by scarcity are powerful forces that can drive anyone to leave their homes and undertake a terrible journey to the unknown. Serious and desperate circumstances compel people to leave what they cherish the most. The urge to survive and the attachment to freedom know no borders. Mass migrations are only a symptom of other acute problems that must be addressed. And we all have a responsibility to address those problems, but, first and foremost, we need to produce results rather than just promises, because despair saps even the most long-suffering patience.
10/18 15-29940

02/10/2015 A/70/PV.27
The answer to that serious dilemma is not something that we have to invent. It lies at the foundation of the natural values of civilization, in the divine principles of spirituality where all religions converge, in the doctrines of the Charter of the United Nations that inspired the very existence of the United Nations — harmonious and respectful coexistence among brothers and sisters of the same world family, where all of us are citizens of a common home, regardless of race, gender, creed or origin; and where there is, of course, universal solidarity, so that no one abuses resources that others lack, and the offer of a fraternal hand where it is needed.
